DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christine Mackiewicz on 1/28/21.

The application has been amended as follows: 
, wherein the control subfunction f2 follows the equation 

            
                f
                2
                =
                k
                3
                *
                
                    
                        e
                    
                    
                        y
                    
                
                *
                c
                o
                s
                ⁡
                (
                
                    
                        
                            
                                e
                            
                            
                                e
                            
                        
                    
                    
                        2
                    
                
                )
            
        ,

where k3 is a gain parameter of the vehicle.

8. (Currently Amended) The method of claim , wherein the control subfunction f2 follows the equation
            
                f
                2
                =
                k
                3
                *
                
                    
                        e
                    
                    
                        y
                    
                
                *
                s
                i
                n
                c
                ⁡
                (
                
                    
                        
                            
                                e
                            
                            
                                e
                            
                        
                    
                    
                        π
                    
                
                )
            
        ,

Where k3 is a gain parameter of the vehicle and            
                 
                s
                i
                n
                c
                ⁡
                (
                
                    
                        
                            
                                e
                            
                            
                                e
                            
                        
                    
                    
                        π
                    
                
                )
            
         =             
                s
                i
                n
                θ
                /
                θ
            
         

10. (Currently Amended) The method of claim ,  wherein the control subfunction f2 is at least one of an exponential function of the heading angle error, a cosine function of the heading angle error, a sinc function of the heading angle error, and an absolute value function of the heading angle error.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior art fails to explicitly disclose, teach or suggest the features amended into independent claims 1, 12, and 19.  The specific control functions as claimed in the independent claims specifically would not be obvious and are not disclosed by the prior art and further would not be obvious to a person of ordinary skill in the art at the time of the invention to provide the control functions without unreasonable hindsight reconstruction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K WILTEY/             Primary Examiner, Art Unit 3669